Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status

2.	This communication is in response to the application filed on 06.16.2021. Claims 1-6 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 09.16.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 05.21.2007 is acknowledged. The Examiner takes the US Application date of 05.21.2007 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: recording the simplified settlement data; 
 Limitation 2: displaying on the display unit the simplified settlement data;

Limitation 3: generating a download command for downloading the electronic receipt related to the simplified settlement data;

Limitation 4: generating an address identifying a location of an electronic receipt;

Limitation 5: recording the electronic receipt;

Limitation 6: displaying the electronic receipt;

Limitation 7: selecting the simplified settlement data;

Limitation 8: selecting the corresponding simplified 42settlement data displayed.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: system for transmitting electronic receipt.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “recording the simplified settlement data; displaying on the display unit the simplified settlement data; generating a download command for downloading the electronic receipt related to the simplified settlement data; generating an address identifying a location of an electronic receipt; recording the electronic receipt; displaying the electronic receipt; selecting the simplified settlement data; selecting the corresponding simplified settlement data displayed”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., recording, displaying, generating, selecting). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “a portable terminal configured to display an electronic receipt including transaction information regarding a sale of goods and settlement data in response to a user entering a command into the portable terminal requesting the electronic receipt”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. electronic receipt)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a portable terminal configured to display an electronic receipt including transaction information regarding a sale of goods and settlement data in response to a user entering a command into the portable terminal requesting the electronic receipt to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Further, dependent claims 2-6 define the same abstract idea noted above for claim 1. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Double Patenting

8.	Claims 1-6 of the immediate application are patentably indistinct from claims 1-2 of Patent No. 11,151,538.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-6 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,151,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

The mapping of exemplary claim 1 of the immediate application to exemplary claim 1 of the patent follows:

Immediate Application
Patent No.: 11,151,538
Claim 1: A portable terminal configured to display an electronic receipt including transaction information regarding a sale of goods and settlement data in response to a user entering a command into the portable terminal requesting the electronic receipt, the portable terminal comprising: a display unit; a memory that stores executable instructions; and a processor that facilitates execution of the executable instructions to perform operations comprising: receiving simplified settlement data and ID data from a settlement processing apparatus including a point of sale terminal configured to process the sale of goods, the simplified settlement data is derived from the settlement data and includes a transaction date; recording the simplified settlement data in association with the ID data received from the settlement processing apparatus; displaying on the display unit the simplified settlement data that has been recorded; in response to the user entering the command into the portable terminal requesting the electronic receipt, generating a download command for downloading the electronic receipt related to the simplified settlement data displayed on the display unit; generating an address identifying a location of an electronic receipt server where the electronic receipt is recorded from the ID data recorded in association with the simplified settlement data; recording in the memory the electronic receipt downloaded from the electronic receipt server; and displaying the electronic receipt on the display unit; wherein the portable terminal is configured to receive from a server memory of the electronic receipt server the electronic receipt stored in the server memory in association with the ID data in response to the user selecting the simplified settlement data displayed on the portable terminal corresponding to the electronic receipt, thereby saving storage space on the portable terminal because the electronic receipt, which requires more storage space than the simplified settlement data, is stored remotely on the server memory until the user requests the electronic receipt by selecting the corresponding simplified settlement data displayed on the portable terminal.
Claim 1: A system for transmitting an electronic receipt to a portable terminal of a user when the user enters a command into the portable terminal requesting the electronic receipt, the system comprising: an electronic receipt server including a server memory and a server processor, the server processor configured to record in the server memory the electronic receipt including transaction information regarding a sale of goods and settlement data; and a settlement processing apparatus including a point of sale terminal configured to process the sale of goods, the settlement processing apparatus comprising: a memory of the settlement processing apparatus, the memory that stores executable instructions; and a processor of the settlement processing apparatus, the processor that executes the executable instructions to perform operations including: generating electronic receipt data for the sale of goods; generating simplified settlement data based on the electronic receipt data, the simplified settlement data is derived from the settlement data, the simplified settlement data including a transaction date; generating ID data for downloading the electronic receipt data from the electronic receipt server, the ID data is for generating an address indicating a region of the electronic receipt server in which the electronic receipt is recorded; transmitting the electronic receipt data and the ID data to the electronic receipt server; and transmitting the simplified settlement data and the ID data to the portable terminal of the user, who is the purchaser of the sale of goods; wherein the server processor of the electronic receipt server is configured to transmit to the portable terminal the electronic receipt data stored in the server memory in association with the ID data in response to the user selecting the simplified settlement data displayed on the portable terminal corresponding to the electronic receipt server, thereby saving storage space on the portable terminal because the electronic receipt data, which requires more storage space than the simplified settlement data, is stored remotely on the electronic receipt server until the user requests the electronic receipt data by selecting the corresponding simplified settlement data displayed on the portable terminal.


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687




























/GA/Primary Examiner, Art Unit 3627